FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INGRID PETERSON,                                 No. 11-35961

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00075-JWS

  v.
                                                 MEMORANDUM *
WILLIAM S. MORRIS, IV, President
Morris Communications, Publisher Homer
News; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ingrid Peterson appeals pro se from the district court’s judgment dismissing

her diversity action alleging libel based on a local Alaska newspaper article about


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore, denies defendants’ request for oral argument.
See Fed. R. App. P. 34(a)(2).
criminal charges being filed against her sons. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for lack of personal jurisdiction,

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004), and

the denial of a motion for remand, D-Beam Ltd., P’ship v. Roller Derby Skates,

Inc., 366 F.3d 972, 974 n.2 (9th Cir. 2004). We affirm.

      The district court properly dismissed Peterson’s action against defendant

William S. Morris IV because Peterson failed to establish that Morris had certain

minimum contacts with the State of Alaska such that the maintenance of her suit

there would not offend “traditional notions of fair play and substantial justice.”

Ins. Co. of N. Am. v. Marina Salina Cruz, 649 F.2d 1266, 1269-70 (9th Cir. 1981)

(setting forth test for general or specific personal jurisdiction over nonresident

defendant under Alaska’s long-arm statute) (citations and internal quotation marks

omitted)); see also Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945).

      The district court properly denied Peterson’s motion for remand because the

court was not divested of jurisdiction by Peterson’s attempts after removal to

reduce her request for damages below the minimum jurisdictional level and add as

defendants non-existent Alaska entities to destroy complete diversity. See Hill v.

Blind Indus. & Servs. of Md., 179 F.3d 754, 757 (9th Cir. 1999) (diversity

jurisdiction existing at the commencement of an action is not divested by a later


                                           2                                     11-35961
reduction of the amount in controversy or a change in the parties’ citizenship).

      The district court did not abuse its discretion in denying Peterson further

leave to amend because Peterson only sought to add time-barred claims against

non-existent corporate entities. See Okwu v. McKim, 682 F.3d 841, 844, 846 (9th

Cir. 2012) (setting forth standard of review and finding no abuse of discretion from

the district court’s denial of plaintiff’s request for another opportunity to amend

where plaintiff failed to identify any “amendment consistent with the facts she has

already alleged that would give her a viable claim”).

      We do not address matters not specifically and distinctly raised and argued

in the opening brief, including the district court’s award of costs and its denial of

Peterson’s discovery and recusal motions. See Padgett v. Wright, 587 F.3d 983,

985 n.2 (9th Cir. 2009) (per curiam).

      Peterson’s arguments regarding the district court’s alleged bias are

unpersuasive and not supported by the record.

      Defendant Morris’s request for costs and fees, set forth in the answering

brief, is denied without prejudice because such requests must be made by separate

motion. See 9th Cir. R. 39-1.6.

      AFFIRMED.




                                           3                                     11-35961